Citation Nr: 1539714	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for acute myeloid leukemia, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  


REMAND

The Board's review of the record reveals that further development is warranted.

In a March 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating that he desired a Board hearing by live videoconference.  An April 2015 letter from the RO informed the Veteran that he was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) on June 18, 2015.  Thereafter, in a June 2015 statement, the Veteran requested that the hearing be rescheduled, as he could not attend the scheduled hearing due to medical treatment.  In a June 2015 deferred rating decision, the Decision Review Officer (DRO) indicated that the Veteran was too ill to attend his scheduled hearing and that his hearing would be rescheduled for the next available slot.

The Board has determined that good cause for rescheduling the hearing has been shown.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

